           Case 1:19-cr-00039-JD Document 76 Filed 05/06/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


United States of America

      v.                                          Case No. 19-cr-39-02-JD

Zorelys Sosa



                                      ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated April 21, 2020 .          “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”           School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).

                                           /s/ Joseph A. DiClerico, Jr.
                                           Joseph A. DiClerico, Jr
                                           United States District Judge

Date: May 6, 2020



cc:   Counsel of Record
